--------------------------------------------------------------------------------

Exhibit 10(K)


AMENDED AND RESTATED
CHANGE-IN-CONTROL AGREEMENT
“VINCENT SPERO”


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made as of
this September 28, 2009”, among PEAPACK-GLADSTONE BANK (“Bank”), a New Jersey
state banking association with its principal office at 190 Main Street,
Gladstone, New Jersey 07934, PEAPACK-GLADSTONE FINANCIAL CORPORATION
(“Peapack”), a New Jersey Corporation which maintains its principal office at
158 Route 206 North, Gladstone, New Jersey 07934 (Peapack and the Bank
collectively are the “Company”) and VINCENT SPERO (the “Executive”).


BACKGROUND


WHEREAS, the Executive has been continuously employed by the Bank for many
years;


WHEREAS, the Executive throughout his tenure has worked diligently in his
position in the business of the Bank and Peapack;


WHEREAS, the Board of Directors of the Bank and Peapack believe that the future
services of the Executive are of great value to the Bank and Peapack and that it
is important for the growth and development of the Bank that the Executive
continue in his position;


WHEREAS, if the Company receives any proposal from a third person concerning a
possible business combination with, or acquisition of equities securities of,
the Company, the Board of Directors of the Company (the “Board”) believes it is
imperative that the Company and the Board be able to rely upon the Executive to
continue in his position, and that they be able to receive and rely upon his
advice, if they request it, as to the best interests of the Company and its
shareholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a proposal;


WHEREAS, to achieve that goal, and to retain the Executive's services prior to
any such activity, the Board of Directors and the Executive have agreed to enter
into this Agreement to govern the

 
27

--------------------------------------------------------------------------------

 

Executive's termination benefits in the event of a Change in Control of the
Company, as hereinafter defined.


NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of his advice and counsel notwithstanding
the possibility, threat or occurrence of a bid to take over control of the
Company, and to induce the Executive to remain in the employ of the Company, and
for other good and valuable consideration, the Company and the Executive, each
intending to be legally bound hereby agree as follows:


Definitions


a.             Cause.  For purposes of this Agreement “Cause” with respect to
the termination by the Company of Executive's employment shall mean (i) willful
and continued failure by the Executive to perform his duties for the Company
under this Agreement after at least one warning in writing from the Company's
Board of Directors identifying specifically any such failure; (ii) the willful
engaging by the Executive in misconduct which causes material injury to the
Company as specified in a written notice to the Executive from the Board of
Directors; or (iii) conviction of a crime, other than a traffic violation,
habitual drunkenness, drug abuse, or excessive absenteeism other than for
illness, after a warning (with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior.  No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.


b.             Change in Control.  “Change in Control” means any of the
following events: (i) when Peapack or a Subsidiary acquires actual knowledge
that any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than an affiliate of Peapack or a Subsidiary or an employee
benefit plan established or maintained by Peapack, a Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d-3 of the Exchange Act) directly or indirectly, of securities of Peapack
representing more than twenty-five percent (25%) of the combined

 
28

--------------------------------------------------------------------------------

 

voting power of Peapack's then outstanding securities (a “Control Person”), (ii)
upon the first purchase of Peapack's common stock pursuant to a tender or
exchange offer (other than a tender or exchange offer made by Peapack, a
Subsidiary or an employee benefit plan established or maintained by Peapack, a
Subsidiary or any of their respective affiliates), (iii) upon the approval by
Peapack's stockholders of (A) a merger or consolidation of Peapack with or into
another corporation (other than a merger or consolidation which is approved by
at least two-thirds of the Continuing Directors (as hereinafter defined) and the
definitive agreement for which provides that at least two-thirds of the
directors of the surviving or resulting corporation immediately after the
transaction are Continuing Directors (a “Non-Control Transaction”)), (B) a sale
or disposition of all or substantially all of Peapack's assets or (C) a plan of
liquidation or dissolution of Peapack, (iv) if during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board (the “Continuing Directors”) cease for any reason to constitute at
least two-thirds thereof or, following a Non-Control Transaction, two-thirds of
the board of directors of the surviving or resulting corporation; provided that
any individual whose election or nomination for election as a member of the
Board (or, following a Non-Control Transaction, the board of directors of the
surviving or resulting corporation) was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director, or (v) upon a sale of (A) common stock of the Bank if after
such sale any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) other than Peapack, an employee benefit plan established or
maintained by Peapack or a Subsidiary, or an affiliate of Peapack or a
Subsidiary, owns a majority of the Bank's common stock or (B) all or
substantially all of the Bank's assets (other than in the ordinary course of
business).  No person shall be considered a Control Person for purposes of
clause (i) above if (A) such person is or becomes the beneficial owner, directly
or indirectly, of more than ten percent (10%) but less than twenty-five percent
(25%) of the combined voting power of Peapack's then outstanding securities if
the acquisition of all voting securities in excess of ten percent (10%) was
approved in advance by a majority of the Continuing Directors then in office or
(B) such person acquires in excess of ten percent (10%) of

 
29

--------------------------------------------------------------------------------

 

the combined voting power of Peapack's then outstanding voting securities in
violation of law and by order of a court of competent jurisdiction, settlement
or otherwise, disposes or is required to dispose of all securities acquired in
violation of law.


c.             Contract Period.  “Contract Period” shall mean the period
commencing the day immediately preceding a Change in Control and ending on the
earlier of (i) the third anniversary of the Change in Control or (ii) the death
of the Executive.  For the purpose of this Agreement, a Change in Control shall
be deemed to have occurred at the date specified in the definition of
Change-in-Control.


d.             Exchange Act.  “Exchange Act” means the Securities Exchange Act
of 1934, as amended.


e.             Good Reason.  When used with reference to a voluntary termination
by Executive of his employment with the Company, “Good Reason” shall mean any of
the following, if taken without Executive's express written consent:


(1)            The assignment to Executive of any duties inconsistent with, or
the reduction of powers or functions associated with, Executive's position,
title, duties, responsibilities and status with the Company immediately prior to
a Change in Control; any removal of Executive from, or any failure to re-elect
Executive to, any position(s) or office(s) Executive held immediately prior to
such Change in Control.  A change in title or positions resulting merely from a
merger of the Company into or with another bank or company which does not
downgrade in any way the Executive's powers, duties and responsibilities shall
not meet the requirements of this paragraph;


(2)            A reduction by the Company in Executive's annual base
compensation as in effect immediately prior to a Change in Control or the
failure to award Executive annual increases in accordance herewith;


(3)            A failure by the Company to continue any bonus plan in which
Executive participated immediately prior to the Change in control or a failure
by the Company to continue

 
30

--------------------------------------------------------------------------------

 

Executive as a participant in such plan on at least the same basis as Executive
participated in such plan prior to the Change in Control;


(4)            The Company's transfer of Executive to another geographic
location outside of New Jersey or more than 25 miles from his present office
location, except for required travel on the Company's business to an extent
substantially consistent with Executive's business travel obligations
immediately prior to such Change in Control;


(5)            The failure by the Company to continue in effect any employee
benefit plan, program or arrangement (including, without limitation the
Company's retirement plan, benefit equalization plan, life insurance plan,
health and accident plan, disability plan, deferred compensation plan or long
term stock incentive plan) in which Executive is participating immediately prior
to a Change in Control (except that the Company may institute or continue plans,
programs or arrangements providing Executive with substantially similar
benefits); the taking of any action by the Company which would adversely affect
Executive's participation in or materially reduce Executive's benefits under,
any of such plans, programs or arrangements; the failure to continue, or the
taking of any action which would deprive Executive, of any material fringe
benefit enjoyed by Executive immediately prior to such Change in Control; or the
failure by the Company to provide Executive with the number of paid vacation
days to which Executive was entitled immediately prior to such Change in
Control;


(6)            The failure by the Company to obtain an assumption in writing of
the obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive prior to any Change in
Control; or


(7)            Any purported termination of Executive's employment by the
Company during the term of this Agreement which is not effected pursuant to all
of the requirements of this Agreement; and, for purposes of this Agreement, no
such purported termination shall be effective.


f.              Subsidiary.  “Subsidiary” means any corporation in an unbroken
chain of corporations, beginning with Peapack, if each of the corporations other
than the last corporation in the

 
31

--------------------------------------------------------------------------------

 

unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.


2.             Employment.  The Company hereby agrees to employ the Executive,
and the Executive hereby accepts employment, during the Contract Period upon the
terms and conditions set forth herein.


3.             Position.  During the Contract Period the Executive shall be
employed as Senior Vice President of  Peapack-Gladstone Bank, or such other
corporate or divisional profit center as shall then be the principal successor
to the business, assets and properties of the Company, with substantially the
same title and the same duties and responsibilities as before the Change in
Control.  The Executive shall devote his full time and attention to the business
of the Company, and shall not during the Contract Period be engaged in any other
business activity.  This paragraph shall not be construed as preventing the
Executive from managing any investments of his which do not require any service
on his part in the operation of such investments.


4.             Cash Compensation.  The Company shall pay to the Executive
compensation for his services during the Contract Period as follows:


a.              Base Salary.  A base annual salary equal to the annual salary in
effect as of the Change in Control.  The annual salary shall be payable in
installments in accordance with the Company's usual payroll method.


b.             Annual Bonus.  An annual cash bonus equal to at least the average
of the bonuses paid to the Executive in the three years prior to the Change in
Control.  The bonus shall be payable at the time and in the manner which the
Company paid such bonuses prior to the Change in Control.


c.              Annual Review.  The Board of Directors of the Company during the
Contract Period shall review annually, or at more frequent intervals which the
Board determines is appropriate, the Executive's compensation and shall award
him additional compensation to reflect the

 
32

--------------------------------------------------------------------------------

 

Executive's performance, the performance of the Company and competitive
compensation levels, if appropriate, all as determined in the discretion of the
Board of Directors.


5.              Expenses and Fringe Benefits.


a.             Expenses.  During the Contract Period, the Executive shall be
entitled to reimbursement for all business expenses incurred by him with respect
to the business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to him immediately prior to the Change in
Control.


b.             Supplemental Retirement Plan.  During the Contract Period, if the
Executive was entitled to benefits under any supplemental retirement plan prior
to the Change in Control, the Executive shall be entitled to continued benefits
under such plan after the Change in Control and such plan may not be modified to
reduce or eliminate such benefits during the Contract Period.


c.             Club Membership and Automobile.  If prior to the Change in
Control, the Executive was entitled to membership in a country club and/or the
use of an automobile, he shall be entitled to the same membership and/or use of
an automobile at least comparable to the automobile provided to him prior to the
Change in Control.


d.             Other Benefits.  The Executive also shall be entitled to
vacations and sick days, in accordance with the practices and procedures of the
Company, as such existed immediately prior to the Change in Control.  During the
Contract Period, the Executive also shall be entitled to hospital, health,
medical and life insurance, and any other benefits enjoyed, from time to time,
by senior officers of the Company, all upon terms as favorable as those enjoyed
by other senior officers of the Company.  Notwithstanding anything in this
paragraph 5(d) to the contrary, if the Company adopts any change in the benefits
provided for senior officers of the Company, and such policy is uniformly
applied to all officers of the Company (and any successor or Acquiror of the
Company, if any), including the chief executive officer of such entities, then
no such change shall be deemed to be contrary to this paragraph.

 
33

--------------------------------------------------------------------------------

 

6.              Termination for Cause.  The Company shall have the right to
terminate the Executive for Cause, upon written notice to him of the termination
which notice shall specify the reasons for the termination.  In the event of
termination for Cause the Executive shall not be entitled to any further
benefits under this Agreement.


7.              Disability.  During the Contract Period if the Executive becomes
permanently disabled, or is unable to perform his duties hereunder for 4
consecutive months in any 12 month period, the Company may terminate the
employment of the Executive.  In such event, the Executive shall not be entitled
to any further benefits under this Agreement.


8.              Death Benefits.  Upon the Executive's death during the Contract
Period, his estate shall not be entitled to any further benefits under this
Agreement.


9.              Termination Without Cause or Resignation for Good Reason.  The
Company may terminate the Executive without Cause during the Contract Period by
written notice to the Executive providing four weeks notice.  The Executive may
resign for Good Reason during the Contract Period upon four weeks' written
notice to the Company specifying facts and circumstances claimed to support the
Good Reason.  The Executive shall be entitled to give a Notice of Termination
that his or her employment is being terminated for Good Reason at any time
during the Contract Period, not later than twelve months after any occurrence of
an event stated to constitute Good Reason.  If the Company terminates the
Executive's employment during the Contract Period without Cause or if the
Executive Resigns for Good Reason, the Company shall, subject to Section 12
hereof:


(a)            Within 20 business days of the termination of employment (as
determined under Section 409A of the Internal Revenue Code) pay the Executive a
lump sum severance payment in an amount equal to three (3.0) times the highest
annual cash compensation, consisting solely of salary and bonus, as well as any
401(k) deferral, paid to the Executive during any calendar year in each of the
three calendar years immediately prior to the Change in Control, along with any
Gross-Up Payment due under Section 12 hereof for the calendar year of the
termination; and

 
34

--------------------------------------------------------------------------------

 

(b)            Continue to provide the Executive during the remainder of the
Contract Period with health, hospitalization and medical insurance, as were
provided at the time of the termination of his employment with the Company, at
the Company's cost (subject to standard deductibles and co-pays, and the
Executive’s continuing payment of his part of the premium for family coverage,
if applicable).


The Executive shall not have a duty to mitigate the damages suffered by him in
connection with the termination by the Company of his employment without Cause
or a resignation for Good Reason during the Contract Period.  If the Company
fails to pay the Executive the lump sum amount due him hereunder or the Gross-Up
Payment due under Section 12 hereof, or to provide him with the health,
hospitalization and medical insurance benefits due under this section, the
Executive, after giving 10 days' written notice to the Company identifying the
Company's failure, shall be entitled to recover from the Company all of his
reasonable legal fees and expenses incurred in connection with his enforcement
against the Company of the terms of this Agreement.  The Executive shall be
denied payment of his legal fees and expenses only if a court finds that the
Executive sought payment of such fees without reasonable cause and not in good
faith.


10.            Resignation Without Good Reason.  The Executive shall be entitled
to resign from the employment of the Company at any time during the Contract
Period without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which he ceases to be
employed by the Company, and shall not be entitled to any of the other benefits
provided hereunder.  No such resignation shall be effective unless in writing
with four weeks' notice thereof.


11.            Non-Disclosure of Confidential Information.


a.              Non-Disclosure of Confidential Information.  Except in the
course of his employment with the Company and in the pursuit of the business of
the Company or any of its subsidiaries or affiliates, the Executive shall not,
at any time during or following the Contract Period, disclose or use, any
confidential information or proprietary data of the Company or any of its
subsidiaries

 
35

--------------------------------------------------------------------------------

 

or affiliates.  The Executive agrees that, among other things, all information
concerning the identity of and the Company's relations with its customers is
confidential information.


b.             Specific Performance.  Executive agrees that the Company does not
have an adequate remedy at law for the breach of this section and agrees that he
shall be subject to injunctive relief and equitable remedies as a result of the
breach of this section.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the force and effect of the remaining valid
portions.


c.              Survival.  This section shall survive the termination of the
Executive's employment hereunder and the expiration of this Agreement.


12.            Gross-Up for Taxes.


a.             Additional Payments.  If, for any taxable year, Executive shall
be liable for the payment of an excise tax under Section 4999 or other
substitute or similar tax assessment (the "Excise Tax") of the Internal Revenue
Code of 1986, as amended (the "Code"), including the corresponding provisions of
any succeeding law, with respect to any payments under this Section 12 or any
payments and/or benefits under this Agreement or under any benefit plan of the
Company applicable to Executive individually or generally to executives or
employees of the Company, then, the Company shall pay to the Executive, subject
to Section 15 hereof by paying the withholding for the Executive, an additional
amount (the "Gross-Up Payment") such that the net amount retained by the
Executive, after deduction of any Excise Tax on such payments and benefits and
any federal, state and local income tax and Excise Tax upon payments provided
for in this Section 12, shall be equal to the payments due to the Executive
hereunder and the payments and/or benefits due to the Executive under any
benefit plan of the Company.  Each Gross-Up Payment shall be made in good funds
upon the later of (i) five (5) days after the date the Executive notifies the
Company or the Company receives notice from the certified public accounting firm
of its need to make such Gross-Up Payment, or (ii) the date of any payment
causing the liability for such Excise Tax.  The amount of any Gross-Up Payment
under this section shall be computed by a nationally recognized certified public
accounting firm designated jointly by the Company and the Executive.  The

 
36

--------------------------------------------------------------------------------

 

cost of such services by the accounting firm shall be paid by the Company.  If
the Company and the Executive are unable to designate jointly the accounting
firm, then the firm shall be the accounting firm used by the Company immediately
prior to the Change in Control.


b.             IRS Disputed Claims.  The Executive shall notify the company in
writing of any claim by the Internal Revenue Service ("IRS") that, if
successful, would require the payment by the Company of a Gross-Up Payment in
addition to that payment previously paid by the Company pursuant to this
section.  Such notification shall be given an soon as practicable but no later
than fifteen (15) business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim, the date
on which such claim is requested to be paid, and attach a copy of the IRS
notice.  The Executive shall not pay such claim prior to the expiration of the
thirty (30) day period following the date on which the Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:


(i)  Give the Company any information reasonably requested by the Company
relating to such claim;


(ii)  Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;


(iii)  Cooperate with the Company in good faith in order effectively to contest
such claim; and


(iv)  Permit the Company to participate in any proceedings relating to such
claim; provided, however that the Company shall pay directly all costs and
expenses (including legal and accounting fees, as well as other expenses and any
additional interest and penalties) incurred by the Executive and the Company in
connection with an IRS levy, contest or claim and

 
37

--------------------------------------------------------------------------------

 

provided further that the Company shall not take any action or fail to make any
Gross-Up Payment so as to cause the assessment of any IRS levy and the Company
shall cause any levy so assessed to be immediately released by payment of the
Gross-Up Amount, together with all costs, interest and penalties.


13.            Term and Effect Prior to Change in Control.


a.              Term.  Except as otherwise provided for hereunder, this
Agreement shall commence on the date hereof and shall remain in effect for a
period of 3 years from the date hereof (the “Initial Term”) or until the end of
the Contract Period, whichever is later.  The Initial Term shall be
automatically extended for an additional one year period on the anniversary date
hereof (so that the Initial Term is always 3 years) unless, prior to a Change in
Control, the Chairman of the Board of Directors of Peapack notifies the
Executive in writing at any time that the Contract is not so extended, in which
case the Initial Term shall end upon the later of (i) 3 years after the date
hereof, or (ii) 2 years after the date of such written notice.


b.             No Effect Prior to Change in Control.  This Agreement shall not
affect any rights of the Company to terminate the Executive prior to a Change in
Control or any rights of the Executive granted in any other agreement or
contract or plan with the Company.  The rights, duties and benefits provided
hereunder shall only become effective upon and after a Change in Control.  If
the full-time employment of the Executive by the Company is ended for any reason
prior to a Change in Control, this Agreement shall thereafter be of no further
force and effect.


14.            Severance Compensation and Benefits Not in Derogation of Other
Benefits.  Anything to the contrary herein contained notwithstanding, the
payment or obligation to pay any monies, or granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that if
the Executive received any payment

 
38

--------------------------------------------------------------------------------

 

hereunder, he shall not be entitled to any payment under the Company’s severance
policies for officers and employees.


15.            Payroll and Withholding Taxes.  All payments to be made or
benefits to be provided hereunder by the Company shall be subject to applicable
federal and state payroll or withholding taxes.  Any Gross-Up Payment shall be
made in the form of withholding taxes and shall not be paid to the Executive,
but shall be sent to the IRS in the ordinary course of the Company’s payroll
withholding.


16.            Delay in Payment.   Notwithstanding anything else to the contrary
in this Agreement, or any other plan, contract, program or otherwise, the
Company (and its affiliates) are expressly authorized to delay any scheduled
payments under this Agreement and any other plan, contract, program or
otherwise, as such payments relate to the Executive, if the Company (or its
affiliates) determines that such delay is necessary in order to comply with the
requirements of Section 409A of the Internal Revenue Code.  No such payment may
be delayed beyond the date that is six (6) months following the Executive’s
separation from service (as defined in Section 409A).  At the end of such period
of delay, the Executive will be paid the delayed payment amounts, plus interest
for the period of such delay.  For purposes of the preceding sentence, interest
shall be calculated using the six (6) month Treasury Bill rate in effect on the
date on which the payment is delayed, and shall be compounded
daily.  Notwithstanding the foregoing, in the event that the conditions of the
severance exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) are
satisfied, payment of the benefit will not be delayed for six (6) months
following termination from employment to the extent permitted under the
severance exception.  This Agreement is intended to be compliant with the terms
and conditions of Section 409A of the Internal Revenue Code, and shall be
administered accordingly.


17.            Prohibition on Any Payment that Becomes Due While TARP
Restrictions Apply.    At the time of execution of this Agreement, the Company
is subject to certain limitations arising as a result of the Company’s
participation in the Capital Purchase Program (“CPP”) of the Troubled Asset
Relief Program (“TARP”), through the United States Treasury’s purchase of
preferred stock of the

 
39

--------------------------------------------------------------------------------

 

Company under the CPP.  At the time of execution of this Agreement, the United
States Treasury’s interim final rules issued under the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, specifically 31 C.F.R. § 30.9, prohibit the Company, as a TARP
recipient, from making any golden parachute payment to a senior executive
officer and any of the next five most highly compensated employees during the
TARP period (as such terms are defined under the interim final
rule).  Accordingly, the Executive and the Company hereby specifically agree
that, notwithstanding any other provision of this Agreement, no payments or
benefits shall be payable to the Executive hereunder or due to the Executive in
the future hereunder if the employment of the Executive is terminated at a time
when the Company is prohibited from making a golden parachute payment to the
Executive (and that any payments made hereunder that do violate the TARP
standards are subject to immediate repayment by the Executive and immediate
clawback by the Company).


18.            Miscellaneous.  This Agreement is the joint and several
obligation of the Bank and Peapack.  The terms of this Agreement shall be
governed by, and interpreted and construed in accordance with the provisions of,
the laws of New Jersey.  This Agreement supersedes all prior agreements and
understandings with respect to the matters covered hereby, including expressly
any prior agreement with the Company concerning change-in-control benefits.  The
parties hereto expressly agree that the Severance Agreement between the Bank and
the Executive dated September 28, 2009 is hereby terminated in its
entirety.  The amendment or termination of this Agreement may be made only in a
writing executed by the Company and the Executive, and no amendment or
termination of this Agreement shall be effective unless and until made in such a
writing.  This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the assets of the Company.  This Agreement is personal
to the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive's legal
representatives, executors or administrators.  This Agreement may be executed in

 
40

--------------------------------------------------------------------------------

 

two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.


(signature page to follow)

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Peapack-Gladstone Bank and Peapack-Gladstone Financial
Corporation each have caused this Agreement to be signed by their duly
authorized representatives pursuant to the authority of their Boards of
Directors, and the Executive has personally executed this Agreement, all as of
the day and year first written above.




ATTEST:
 
 
PEAPACK-GLADSTONE
FINANCIAL CORPORATION
                     
  /s/ Antoinette Rosell
 
By:
  /s/ Frank A. Kissel
 
Antoinette Rosell, Secretary
Frank A. Kissel, Chairman
         
ATTEST:
 
PEAPACK-GLADSTONE BANK
                   
  /s/ Antoinette Rosell
 
By:
  /s/ Frank A. Kissel
 
Antoinette Rosell, Secretary
Frank A. Kissel, Chairman
         
WITNESS:
                 
  /s/ Bridget J. Walsh
   
/s/ Vincent A. Spero
 
Bridget J. Walsh
Vincent A. Spero, Executive

 
 
42

--------------------------------------------------------------------------------